PER CURIAM.
Defendant is charged by bill of information with attempted crime against nature, a violation of LSA-R.S. 14:27; 14:89. After *766a jury trial, he was found guilty as charged and sentenced to serve two months in the parish prison. On appeal to this Court, defendant relies upon twenty-five assignments of error for reversal of his conviction and sentence. Assignments of Error Nos. 3, 17, and 23A have been abandoned.
In Assignments of Error Nos. 4 and 23, defendant alleges that the trial court erred in: (1) limiting the voir dire examination of prospective jurors by imposing the restriction that questions could not be addressed to individual jurors; and (2) failing to have the jury charges written and a copy served on the defendant prior to reading them to the jury after a pre-trial request by defense counsel under Article 801, C.Cr.P.
Our examination of the record reveals that defendant neither objected to the court’s handling of the voir dire nor to the failure to furnish the requested written charges; he has, therefore, waived the right to complain of error, if any, on appeal. LSA-C.Cr.P. art. 841; State v. Williams, La., 343 So.2d 1026 (1977).
Our examination of the record shows the remaining assignments of error to be without merit.
For the reasons assigned, the conviction and sentence are affirmed.
SUMMERS, J., concurs.